PER CURIAM.
Upon due consideration of the briefs and record we are of the opinion that the termination of petitioner’s employment was because of nonavailability of work at the expiration of her approved maternity leave; therefore petitioner did not voluntarily leave her employment without good cause attributable to her employer thus entitling her to receive unemployment benefits. See Robinson v. Industrial Relations Commission, Fla.App., 329 So.2d 401, opinion filed March 26, 1976. This court’s recent decision in Robinson, supra, involved a situation markedly similar to the instant case and we are of the opinion that the rationale and conclusion in Robinson is applicable here. Accordingly, the petition for writ of certiorari addressed to the decision of the Industrial Relations Commission (denying petitioner’s claim for unemployment compensation) is granted and the order under review is quashed and the cause remanded with directions to grant petitioner unemployment compensation benefits.
CERTIORARI GRANTED.
WALDEN, C. J., and CROSS and MA-GER, JJ., concur.